    Case 20-10512-ABA         Doc 22     Filed 02/18/20 Entered 02/19/20 14:05:07               Desc Main
                                        Document      Page 1 of 2



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Isabel C. Balboa, Esquire
                                                                          Order Filed on February 18, 2020
     Chapter 13 Standing Trustee                                          by Clerk
     Cherry Tree Corporate Center                                         U.S. Bankruptcy Court
     535 Route 38, Suite 580                                              District of New Jersey
     Cherry Hill, NJ 08002-2977
     (856) 663-5002



     In Re:   MARUAN S. SABANDO
                                                        Case No. 20-10512 (ABA)

                             Debtor                     Judge: Andrew B. Altenburg, Jr.



                                    CONSENT ORDER
              RESOLVING BAD FAITH FILINGS AND ALLOWING CASE TO CONTINUE

         The relief set forth on the following pages, numbered two (2) through two (2) is hereby
    ORDERED.




DATED: February 18, 2020
Case 20-10512-ABA          Doc 22      Filed 02/18/20 Entered 02/19/20 14:05:07              Desc Main
                                      Document      Page 2 of 2


(Page 2)
Debtor:      MARUAN S. SABANDO
Case No.     20-10512 (ABA)
             CONSENT ORDER RESOLVING BAD FAITH FILINGS AND ALLOWING
             CASE TO CONTINUE
_______________________________________________________________________


        Upon agreement with the Trustee and Debtor, for bad faith filing pursuant to 11 U.S.C.

§1307 (c) and good cause appearing therefore, it is hereby;

        ORDERED that Debtor’s Chapter 13 case number 20-10512 (ABA) is hereby allowed to

continue;

        IT IS FURTHER ORDERED that if the Debtor’s instant Chapter 13 case should be dismissed,

such dismissal shall be with prejudice and Debtor shall be barred from filing for Chapter 13 bankruptcy

protection for a period of 180-days from the date of dismissal of Debtor’s case.




  /s Mark W. Ford                                                     2/13/2020
  Mark W. Ford, Esquire                                               Date
  Debtor’s Attorney


  /s Isabel C. Balboa                                                 2/14/2020
  Isabel C. Balboa                                                    Date
  Chapter 13 Standing Trustee
